UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the U.S. Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940, and in connection with such notification of registration submits the following information: Name: Virtus-Newfleet Global Multi-Sector Income Fund Address of Principal Business Office (No. & Street, City, State, Zip Code): 100 Pearl Street Hartford, Connecticut 06103 Telephone Number (including area code): (860) 243-1574 Name and address of agent for service of process: Kevin J. Carr, Esq. Virtus Investment Partners, Inc. 100 Pearl Street Hartford, Connecticut 06103 With copies of Notices and Communications to: Alan R. Gedrich, Esq. Stradley Ronon Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, Pennsylvania 19103 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES [X]NO [ ] SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the sole trustee of the registrant has caused this notification of registration to be duly signed on behalf of the registrant in the city of Hartford and the state of Connecticut on the9th day of September, 2011. Virtus-Newfleet Global Multi-Sector Income Fund (REGISTRANT) By /s/ George R. Aylward George R. Aylward Sole Trustee Attest: /s/ Kevin J. Carr Kevin J. Carr
